DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie A, claim 1 in the reply filed on 1/4/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by “flat surface vertical to an axis of rotation of the rotary tool”.  The flat surface appears to be normal to the axis of rotation.  The axis of rotation appears to be vertical, and the flat surface appears to be horizontal.  It is not clear what is meant by this limitation and the Examiner requests that the Applicant please clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan et al. (2013/0175019) in view of Hori (2015/0273637) and Fuller et al. (6,994,242).
Regarding claim 1, Phelan discloses a joining method of welding a first metal member and a second metal member using a rotary tool with a stirring 5pin, comprising: a preparation step of forming a first step bottom surface and a first step side surface in a front surface of an end portion of the first metal member (figure 10-12), and forming a second step bottom surface and a second step side surface in 10a back surface of an end portion of the second metal member (figures 10-12); a superposition butting step of forming a lap section by stacking the first step bottom surface and the second step bottom surface together (figure 12), forming a front-side butt section by butting the first step side surface and an end 15surface of the second metal member together, and forming a back-side butt section by butting the second step side surface and an end surface of the first metal member together (figures 10-12); and a friction stirring step of welding the front-side butt 20section and the lap section by inserting the stirring pin, as rotating, from the front-side butt section (figure 23, paragraph 0048), and by relatively moving the rotary tool along the front-side butt section with the stirring pin put in contact with the first metal member and the second metal member (figure 20).

Phelan does not specifically disclose wherein 25the stirring pin includes a flat surface vertical to an axis of rotation of the rotary tool, and a protruding section projecting from the flat surface, and in the friction stirring step, the front-side butt section and the lap section are welded with the flat surface 30put in contact with the first metal member and the second metal member, and with a distal end surface of the protruding section inserted deep beyond the lap section.  However, Fuller discloses a friction stir welding pin with a flat surface with a protruding portion 132 that extends beyond the pin and extends deeper (figure 5).  To one skilled in the art at the time of the invention it would have been obvious to use a pin as taught by Fuller because Fuller discloses the pin can increase the strength of the joint and can reduce the deformation of the interface (column 2 lines 25-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/           Primary Examiner, Art Unit 1735